Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.10935657. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below. 

Instant claim 1 (strictly broader than 657 patent claim 6)
10,935,657 Claim 6
A method for determining spin of a projectile comprising:
1. (Currently Amended) A method for determining spin of a projectile comprising:
generating an electromagnetic radar signal and transmitting the electromagnetic radar signal towards a projectile; 
generating an electromagnetic radar signal and transmitting the electromagnetic radar signal towards a projectile; 
receiving a reflected electromagnetic radar signal from the projectile; 
receiving a reflected electromagnetic radar signal from the projectile; 

transforming the reflected electromagnetic radar signal from a time domain to a frequency domain to generate a frequency domain signal;
identifying a component spectrum of the reflected electromagnetic radar signal; and
identifying a peak frequency component of the frequency domain signal; 

identifying shoulder frequencies adjacent to the peak frequency component in the frequency domain signal, wherein identifying the shoulder frequencies adjacent to the peak frequency component in the frequency domain signal comprises detecting first frequency components of the frequency domain signal that are offset from the peak frequency component by a higher frequency offset and a lower frequency offset and which have a magnitude that decreases by an amount that is greater than a predetermined metric, and detecting a change in a slope of a series of second frequency components of the frequency domain signal for a first range of frequencies that are greater than the peak frequency component and for a second range of frequencies that are less than the peak frequency component; and

generating an estimate of the spin of the projectile as a function of the shoulder frequencies.

performing an autocorrelation process on the reflected electromagnetic radar signal using the component spectrum to generate an estimate of a spin of the projectile as a function of the autocorrelation process and 

a lag of one or more peaks in the component spectrum.

6.  The method of claim 1 further comprising performing an autocorrelation process on the reflected electromagnetic radar signal to generate an estimate of the spin of the projectile as a function of the autocorrelation process



  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being anticipated by Schuck et al. (US Pat 10935657).
With regard to claim 1, Schuck et al. show a method for determining spin of a projectile comprising generating an electromagnetic radar signal and transmitting the electromagnetic radar signal towards a projectile (Fig. 1, radar transmission 111, col. 7, lines 52-54) and receiving a reflected electromagnetic radar signal from the projectile (Fig. 1, radar reflection 113, co. 7, lines 54-56).  The method identifies a component spectrum of the reflected electromagnetic radar signal (col. 12, lines 51-55) and performs an autocorrelation process on the reflected electromagnetic radar signal using the component spectrum to generate an estimate of a spin of the projectile as a function of the autocorrelation process (col. 9, line 65 –col. 10, line 6) and a lag of one or more peaks in the component spectrum (col. 12, lines 51-64).  
With regard to claim 2, Schuck et al. shows transforming the reflected electromagnetic radar signal from the time domain to the frequency domain by performing a Fourier transform on the reflected electromagnetic radar signal (abstract). 
With regard to claim 3, Schuck et al. show the component spectrum of the reflected EM radar signal comprises detecting a frequency component of the reflected EM radar signal that has a greater magnitude than a magnitude of other frequency components of the reflected EM radar signal (col. 12, lines 51-64). 
With regard to claim 4, Schuck et al. have performing the autocorrelation process on the reflected EM radar signals comprising comparing a first spectrum of reflected EM radar signals from the projectile with a second spectrum of reflected EM radar signal from the projectile (epochs of interest and operations 1-3 do comparison; col. 11, line 32 – col. 12, line 3).  
With regard to claim 5, Schuck et al. have performing the autocorrelation process on the reflected EM radar signals comprising comparing a first spectrum of reflected EM radar signals from the projectile from a first time with a second spectrum of reflected EM radar signal from the projectile at a second time, wherein the second time is different from the first time (epochs of interest are at different times and operations 1-3 do comparison) col. 11, line 32 – col. 12, line 3).
With regard to claim 6, Schuck et al. have performing the autocorrelation process on the reflected EM radar signals comprising comparing a first spectrum of frequency data from reflected EM radar signal from the projectile with a second spectrum of frequency data from the reflected EM radar signal from the projectile to identify a metric from the first spectrum in the second spectrum (epochs of interest and operations 1-3 do comparison) col. 11, line 32 – col. 12, line 3).  
With regard to claim 7, Schuck et al. have performing the autocorrelation process on the reflected EM radar signals comprising comparing a first spectrum of frequency data from reflected EM radar signal from the projectile with a second spectrum of frequency data from the reflected EM radar signal from the projectile to identify a matching pattern (epochs of interest and operations 1-3 do comparison) col. 11, line 32 – col. 12, line 3).  
With regard to claim 8, Schuck et al. generate an estimate of the spin of the projectile as a function of shoulder frequencies (Fig. 8, col. 16, lines 26-56). 
With regard to claim 9, Schuck et al. generate a score (β) as a function of the estimate of the spin of the projectile as a function of the shoulder frequencies and the estimate of the spin of the projectile as a function of the autocorrelation process (col. 9, line 65 – col 10, line 9).  
With regard to claim 10, Schuck et al. show a system for determining spin of a projectile comprising a radar data system configured to generate an electromagnetic radar signal and transmit the electromagnetic radar signal towards a projectile (Fig. 1, radar transmission 111, col. 7, lines 52-54) and receive a reflected electromagnetic radar signal from the projectile (Fig. 1, radar reflection 113, co. 7, lines 54-56).  A peak detection system is configured to identify a component spectrum of the reflected electromagnetic radar signal (col. 12, lines 51-55) and an autocorrelation system is configured to perform an autocorrelation process on the reflected electromagnetic radar signal using the component spectrum to generate an estimate of a spin of the projectile as a function of the autocorrelation process using a summation of a variable number of measurements (“each scatter contributor” is a measurement; col. 9, line 65 –col. 10, line 6).  
With regard to claim 11, Schuck et al. shows transforming the reflected electromagnetic radar signal from the time domain to the frequency domain by performing a Fourier transform on the reflected electromagnetic radar signal (abstract). 
With regard to claim 12, Schuck et al. show the component spectrum of the reflected EM radar signal comprises detecting a frequency component of the reflected EM radar signal that has a greater magnitude than a magnitude of other frequency components of the reflected EM radar signal (col. 12, lines 51-64). 
With regard to claim 13, Schuck et al. have the autocorrelation system being configured to process on the reflected EM radar signals comprising comparing a first set of reflected EM radar signals from the projectile with a second set of reflected EM radar signal from the projectile (epochs of interest and operations 1-3 do comparison) col. 11, line 32 – col. 12, line 3).  
With regard to claim 14, Schuck et al. have the autocorrelation system being configured to compare a first set of reflected EM radar signals from the projectile from a first time with a second set of reflected EM radar signal from the projectile at a second time, wherein the second time is different from the first time (epochs of interest are at different times and operations 1-3 do comparison) col. 11, line 32 – col. 12, line 3).
With regard to claim 15, Schuck et al. wherein the autocorrelation system on the reflected EM radar signals is configured to compare a first set of peaks from the reflected EM signal projectile with a second set of peaks from the reflected EM signal from the projectile (epochs of interest and operations 1-3 do comparison) col. 11, line 32 – col. 12, line 3).  
With regard to claim 16, Schuck et al. wherein the autocorrelation system on the reflected EM radar signals is configured to compare a first set of frequency data from the reflected EM signal projectile with a second set of frequency data from the reflected EM signal from the projectile (epochs of interest and operations 1-3 do comparison) col. 11, line 32 – col. 12, line 3).  
With regard to claim 17, Schuck et al. have shoulder detection system configured to identify shoulder frequencies in the reflected EM radar signal (Fig. 8, col. 16, lines 26-56). 
With regard to claim 18, Schuck et al. comprising a scoring system configured to generate a score (β) as a function of the estimate of the spin of the projectile as a function of the shoulder frequencies and the estimate of the spin of the projectile as a function of the autocorrelation process (col. 9, line 65 – col 10, line 9).  
With regard to claim 20, Schuck et al. show a method for determining spin of a projectile comprising generating an electromagnetic radar signal and transmitting the electromagnetic radar signal towards a projectile (Fig. 1, radar transmission 111, col. 7, lines 52-54) and receiving a reflected electromagnetic radar signal from the projectile (Fig. 1, radar reflection 113, co. 7, lines 54-56).  The method identifies a first spectrum of the reflected electromagnetic radar signal (col. 12, lines 51-55) and a second spectrum of the reflected EM radar signal and performs an autocorrelation process on the reflected electromagnetic radar signal using the component spectrum (epochs of interest and operations 1-3 do comparison, col. 11, line 32 – col. 12, line 3).   to generate an estimate of a spin of the projectile as a function of the autocorrelation process (col. 9, line 65 –col. 10, line 6) and a variable number of lag measurements (col. 12, lines 51-64).    
With regard to claim 21, Schuck et al. describe performing an autocorrelation process using a first spectrum of the reflected radar signal and the second spectrum of the reflected EM radar signal (epochs of interest and operations 1-3 do comparison; col. 11, line 32 – col. 12, line 3) comprises comparing a predetermined metric from the first spectrum of the reflected EM radar sign with a predetermined metric from the second spectrum of the reflected EM radar signal (epochs of interest and operations 1-3 do comparison) col. 11, line 32 – col. 12, line 3). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 20, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit 3648